IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,237-03


                       EX PARTE DEION XAVIER JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W15-20892-V(B) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded not guilty to aggravated robbery and was sentenced to twenty-five years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Jones v. State, No. 05-17-

00013-CR (Tex. App.—Dallas Feb. 5, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The Court denied the application without written order on November 16, 2022. After

reconsideration on our own motion, the Court withdraws the previous denial entered in this

application and substitutes this order. TEX. R. APP. P. 79.2(d).

       Applicant contends that he has new evidence of his innocence: an unsworn declaration from
                                                                                                       2

complainant Jalen Tucker stating that Applicant did not have or point a firearm, Applicant did not

participate in the robbery at all, Applicant was not even present at the scene, and any prior

identification of Applicant was the result of misidentification. On June 27, 2022, the trial court

entered an order designating issue: Whether Applicant’s sole ground of actual innocence meets the

requirements set forth in Herrera v. Collins, 506 U.S. 390 (1993), and its progeny. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 21, 2022
Do not publish